Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 5/26/2022. Claims 1-19 are pending in the application and have been examined. Claims 1 and 18-19 have been amended. Claim 20 has been canceled.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 5/26/2022 has been entered.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 16-17, filed on 5/26/2022, with respect to the rejection(s) of claims 1-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Examiner’s Amendment
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Mark Spiller (Reg. No. 65,740), on 6/29/2022.

The claims, which were filed on 5/26/2022, have been amended as follows: 


1.	(Currently Amended) A computer-implemented method for 2managing a cloud-based distributed computing environment (CBDCE), wherein 3the CBDCE comprises multiple geographically-distributed compute nodes, 4wherein multiple services simultaneously execute on the CBDCE compute nodes, 5wherein each service comprises multiple service instances that simultaneously 6execute on multiple distinct compute nodes of the CBDCE, the method 7comprising: 
8using a distributed database to track the CBDCE 13compute nodes periodically query the distributed database for changes to the list 14of pending service instances; 
15receiving a request that adds an additional instance of a specific 16distributed service to the list of pending service instances; and 
17upon detecting attempts from multiple CBDCE nodes to simultaneously 18execute the additional instance, allowing a specific target CBDCE node to 19execute the additional instance using a set of global locks in the distributed 20database, wherein a quorum of the distributed database instances selects and grants2Attorney Docket No. PANZ18-1042Inventors: Xing et al.MDS - PANZ18-1042_Amendment B (final OAR).doc the specific target CBDCE node permission to execute the additional instance of the specific distributed service; 
23wherein the specific target CBDCE node contacts a first distributed 24database instance of the distributed database to check the list of pending service 25instances in 
28wherein the specific target CBDCE node and the second CBDCE node 29determine respectively from the first distributed database instance and the second 30distributed database instance that the additional instance has been added to the list 31of pending service instances; 
32wherein the specific target CBDCE node requests via the first distributed 33database instance to execute the additional instance and the second CBDCE node 34requests via the second distributed database instance to execute the additional 35instance; 
36wherein the first distributed database instance and the second distributed 37database instance forward 
40wherein, upon receiving the set of global locks, the specific target CBDCE 41node executes the additional instance and the distributed database removes the 42additional instance from the list of pending service instances; and
43where, upon not receiving the set of global locks, the second CBDCE 44node subsequently determines from the second distributed database instance that 45the additional instance is no longer on the list of pending service instances and 46abandons attempts to execute the additional instance.  
3Attorney Docket No. PANZ18-1042Inventors: Xing et al. 
MDS - PANZ18-1042_Amendment B (final OAR).doc	2.	(Currently Amended) The computer-implemented method of claim 1, 
3wherein the CBDCE executes one or more services, wherein each service 4is a distributed application that comprises multiple service instances that 5simultaneously execute on two or more of the distinct CBDCE compute nodes; 
6wherein a management service that comprises multiple management 7service instances simultaneously executes on two or more of the distinct CBDCE compute 8nodes; 
9wherein the management service tracks and manages the executing 10services and their multiple service instances using the distributed database; and 
11wherein the distributed database serves as a common 

13.	(Currently Amended) The computer-implemented method of claim 2, wherein 2tracking the status of the CBDCE further comprises:
3creating, monitoring, and maintaining a real-time status view for the 4CBDCE compute nodes and the services that are executing in the CBDCE; 
5storing the status view in the distributed database; and 
6updating the status view on an ongoing basis across changes to 

14.	(Currently Amended) The computer-implemented method of 2claim 3, 
3wherein the request comprises a status query that requests real-time status 4information for the CBDCE that comprises: 
a set of compute nodes participating in the CBDCE;4Attorney Docket No. PANZ18-1042Inventors: Xing et al. MDS - PANZ18-1042_Amendment B (final OAR).doc
a set of services and service instances executing on each CBDCE compute node; 

10wherein the management service accesses the status view in the 11distributed database to provide the requested information.  

15.	(Currently Amended) The computer-implemented method of 2claim 4, wherein the status query further requests information for a specified 3service comprising: 

6which CBDCE compute nodes the service instances of the specified 7service are executing on; 
8the status and load of the service instances for the specified service; and 
9which of the service instances for the specified service are currently 10collaborating with each other and with the service instances of other services 11executing in the CBDCE.  

16.	(Previously Presented) The computer-implemented method of 2claim 3, 
3wherein any service instance that is associated with any of the multiple 4services executing in the CBDCE is not limited from executing 
6wherein the management service is a monitoring service that handles 7service failures and ensures high availability for the multiple services executing in 8the CBDCE;
5Attorney Docket No. PANZ18-1042Inventors: Xing et al.MDS - PANZ18-1042_Amendment B (final OAR).docwherein the request is received from a monitoring service instance that has 10determined that the specific distributed service needs additional computing 11resources; and 
12wherein the monitoring service adds one or more additional service 13instances for the specific distributed service to the list of pending service 14instances to be executed in the CBDCE.  

17.	(Previously Presented) The computer-implemented method of 2claim 6,
3wherein each CBDCE compute node is a compute resource that executes 4multiple service instances in at least one of multiple distinct virtual machines or 5multiple distinct physical processor cores; 
6wherein each CBDCE compute node is configured to periodically contact 7any of the multiple distributed database instances to determine whether the list of 8pending service instances includes any additional service instances that need to be 9executed for the CBDCE; and
10wherein a given CBDCE compute node, upon determining that a pending 11service instance has been added to the list of pending service instances, considers 12a set of decision criteria to determine whether the pending service instance should 13be executed on the given CBDCE compute node.  

18.	(Original) The computer-implemented method of claim 7, wherein 2the set of decision criteria comprises: 
3a set of local resources in the given CBDCE compute node that comprise 4processing capabilities, memory size and speed, local storage size, and network 5bandwidth and network latency to one or more other CBDCE compute nodes;6Attorney Docket No. PANZ18-1042Inventors: Xing et al. MDS - PANZ18-1042_Amendment B (final OAR).doc
a set of specific resource and location requirements for the pending service instance that are disclosed in the list of pending service instances; and 
8whether other service instances of the same type as the pending service 9instance are already executing in the given CBDCE compute node.  

19.	(Currently Amended) The computer-implemented method of 2claim 8, 
3wherein multiple workload service instances for a workload service work 4together cooperatively to scalably provide a given workload service to clients; 
5wherein a specific service instance for the workload service does not 6receive point to point updates from all 
10wherein the specific service instance, upon determining that it is 11overloaded, submits a request to instantiate additional instances of the workload 12service to the list of pending service instances via any of the distributed database 13instances.  

110.	(Currently Amended) The computer-implemented method of 2claim 9, 
3wherein the workload service is a distributed data storage application that 4presents client applications with an abstraction of buckets of stored objects and 5manages how these stored objects are stored in a cloud storage system; 
6wherein the distributed data storage application uses the distributed 7database to:7Attorney Docket No. PANZ18-1042Inventors: Xing et al. MDS - PANZ18-1042_Amendment B (final OAR).doc
provide a distributed time-series database that provides extended snapshot, roll-back, and clone capabilities for an underlying cloud data 10storage system; and 
11track a set of stored objects that are being cached by 
20wherein a first portion of the distributed database that provides 21service-specific capabilities is distinct from and kept separate from a second 22portion of the distributed database that stores the status view, but both sets of 23capabilities are accessed via the same distributed database instances.  

111.	(Currently Amended) The computer-implemented method of claim 10, 2wherein multiple management services execute in parallel with multiple workload 3services in the CBDCE, with the workload services handling incoming client 4requests and the management services monitoring, managing, and maintaining 

112.	(Currently Amended) The computer-implemented method of claim 11, 
2wherein the monitoring service monitors which services instances are 3executing on each given node and analyzes the status view to determine whether 4additional service instances need to be added for each executing service; and 
8Attorney Docket No. PANZ18-1042Inventors: Xing et al.MDS - PANZ18-1042_Amendment B (final OAR).doc5wherein the monitoring service detects a node failure via the status view 6and, in response to the node failure, determines from the status view a set of 7service instances that were executing in the failed node, updates the status view to 8reflect the failed node, and queues additional service instances via the list of 9pending service instances as needed to maintain 

113.	(Original) The computer-implemented method of claim 12, 2wherein additional distributed management services executing in the CBDCE 3comprise: 
4a policy management service; 
5a garbage collection service; 
6a backup service; 
7a search and indexing service; and 
8a logging service.  

114.	(Currently Amended) The computer-implemented method of claim 13, 
2wherein the policy management service comprises multiple service 3instances that track and enforce policy parameters for high availability, 4replication, deduplication, backups, logging, and garbage collection; 
5wherein new nodes and services being initialized in the CBDCE are 6configured to query the policy management service to receive a set of policy 7parameters; and 
8wherein the policy management service monitors policy adherence by 9checking the status view and 
9Attorney Docket No. PANZ18-1042Inventors: Xing et al. MDS - PANZ18-1042_Amendment B (final OAR).doc	
15.	(Currently Amended) The computer-implemented method of claim 13,
wherein 
5wherein the service instances of the garbage collection service determine 6via the policy management service a policy for determining how old versions of 7objects should be managed in the cloud storage system; and 
8wherein the service instances of the garbage collection service scan the 9distributed database to determine and manage any old, unreferenced objects that 10are no longer needed based on the policy.  

116.	(Currently Amended) The computer-implemented method of claim 15, 2wherein the service instances of the garbage collection service communicate via 3the distributed database to claim and identify different portions of 

117.	(Currently Amended) The computer-implemented method of claim 13, 
2wherein the CBDCE executes multiple, distinct distributed databases to 3support different sets of non-overlapping services; 
4wherein a given CBDCE node executes multiple distributed database service 5instances that store different data sets and do not interact with each other; 
6wherein new services that are being initiated are configured with a 7specific set of contact information that includes look-up information for the set of 8distributed databases and peer services that a new service will interact with; and
10Attorney Docket No. PANZ18-1042Inventors: Xing et al.MDS - PANZ18-1042_Amendment B (final OAR).docwherein management services 

118.	(Currently Amended) A non-transitory computer-readable storage 2medium storing instructions that when executed by a computer cause the 3computer to perform a method for managing a cloud-based distributed computing 4environment (CBDCE), wherein the CBDCE comprises multiple 5geographically-distributed compute nodes, wherein multiple services 6simultaneously execute on the CBDCE compute nodes, wherein each service 7comprises multiple service instances that simultaneously execute on multiple 8distinct compute nodes of the CBDCE, the method comprising: 
9using a distributed database to track the CBDCE 14compute nodes periodically query the distributed database for changes to the list 15of pending service instances; 
16receiving a request that adds an additional instance of a specific 17distributed service to the list of pending service instances; and 
18upon detecting attempts from multiple CBDCE nodes to simultaneously 19execute the additional instance, determining a specific target CBDCE node that 20will execute the additional instance using a set of global locks in the distributed 21database, wherein a quorum of the distributed database instances selects and grants 22the specific target CBDCE node permission to execute the additional instance of 23the specific distributed service; 
23wherein the specific target CBDCE node contacts a first distributed 24database instance of the distributed database to check the list of pending service 25instances in 
28wherein the specific target CBDCE node and the second CBDCE node 29determine respectively from the first distributed database instance and the second 30distributed database instance that the additional instance has been added to the list 31of pending service instances; 
32wherein the specific target CBDCE node requests via the first distributed 33database instance to execute the additional instance and the second CBDCE node 34requests via the second distributed database instance to execute the additional 35instance; 
36wherein the first distributed database instance and the second distributed 37database instance forward 
40wherein, upon receiving the set of global locks, the specific target CBDCE 41node executes the additional instance and the distributed database removes the 42additional instance from the list of pending service instances; and
43where, upon not receiving the set of global locks, the second CBDCE 44node subsequently determines from the second distributed database instance that 45the additional instance is no longer on the list of pending service instances and 46abandons attempts to execute the additional instance.  
3Attorney Docket No. PANZ18-1042Inventors: Xing et al. 
119.	(Currently Amended) A system for a cloud-based 2distributed computing environment (CBDCE), wherein the CBDCE comprises12Attorney Docket No. PANZ18-1042Inventors: Xing et al. MDS - PANZ18-1042_Amendment B (final OAR).docmultiple geographically-distributed compute nodes, wherein multiple services simultaneously execute on the CBDCE compute nodes, wherein each service 5comprises multiple service instances that simultaneously execute on multiple 6distinct compute nodes of the CBDCE, comprising:
a compute node comprising:  7a processor that supports executing multiple different service instances in 8distinct virtual machines[[, and 9a storage management mechanism;			
10a specific target CBDCE node;aa
a second CBDCE node;
a first distributed database instance; and
a second distributed database instance.
10wherein the processor is configured to: 
11execute an instance of a management service that uses a distributed 12database to track the CBDCE compute nodes 18periodically query the distributed database for additions to the list of 19pending service instances; 
20cache status information for the CBDCE using the storage 21management mechanism; 
22receive a request that adds an additional instance of a specific 23distributed service to the list of pending service instances; and
24upon detecting attempts from multiple CBDCE nodes to 25simultaneously execute the additional instance, contact the distributed 26database to determine [[the specific target CBDCE node that will execute 27the additional instance using a set of global locks in the distributed 28database, wherein a quorum of the distributed database instances selects13Attorney Docket No. PANZ18-1042Inventors: Xing et al.MDS - PANZ18-1042_Amendment B (final OAR).doc and grants the specific target CBDCE node permission to execute the 30additional instance of the specific distributed service;
31wherein the specific target CBDCE node contacts [[the first distributed 32database instance of the distributed database to check the list of pending service 33instances in the second CBDCE node contacts [[the second distributed database instance of the distributed database to check the list 35of pending service instances; 
36wherein the specific target CBDCE node and the second CBDCE node 37determine respectively from the first distributed database instance and the second 38distributed database instance that the additional instance has been added to the list 39of pending service instances; 
40wherein the specific target CBDCE node requests via the first distributed 41database instance to execute the additional instance and the second CBDCE node 42requests via the second distributed database instance to execute the additional 43instance, 
44wherein the first distributed database instance and the second distributed 45database instance forward 
48wherein, upon receiving the set of global locks, the specific target CBDCE 49node executes the additional instance and the distributed database removes the 50additional instance from the list of pending service instances; and 
51where, upon not receiving the set of global locks, the second CBDCE 52node subsequently determines from the second distributed database instance that 53the additional instance is no longer on the list of pending service instances and 54abandons attempts to execute the additional instance.  

20.	(Canceled)








Allowable Subject Matter
Claims 1-19 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and Amendments make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks in addition to the proposed amendments  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445